Citation Nr: 0511140	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  99-13 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.  

2.  Entitlement to service connection for right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and from September 1951 to September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded this matter in September 2003 for 
additional development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with right ear 
hearing loss.  

3.  The veteran has not submitted competent medical evidence 
of a right knee injury coincident with his period of service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).  

2.  The veteran's right knee injury was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In a letter 
dated in July 2001, the RO notified the veteran of the 
information and evidence needed to substantiate his service 
connection claims.  As a result of these letters, the veteran 
provided additional evidence in support of his claim.  The 
Supplemental Statement of the Case dated in November 2004 
specifically included the applicable provisions of the VCAA.  

The rating decision on appeal which denied the veteran's 
claims was dated in December 1998, prior to the enactment of 
the VCAA.  Obviously, therefore, the veteran did not receive 
a VCAA notice prior to the initial rating decision denying 
his claims.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran 
in this case.  As noted above, the VCAA notice was provided 
by the RO in July 2001.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, the Board finds no prejudice as 
to the timing of VA's notification actions and finds that the 
express requirements of the law as interpreted by the Court 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) have been 
accomplished.  

Further, the RO generally advised the veteran to submit any 
information or evidence pertaining to his claims.  Pelegrini 
v. Principi, 17 Vet. App. 412.  After providing the veteran 
the VCAA notices and affording him the opportunity to 
respond, the RO reconsidered the veteran's claim in the 
November 2004 supplemental statement of the case (SSOC).  In 
summary, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records and 
personnel records are on file and the RO obtained all post-
service VA medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  It is noted that he has identified no private 
medical records in connection with this appeal.  The Board 
notes that the veteran has been afforded a VA medical 
examination in connection with his claim of service 
connection for a right knee injury.  The veteran was not 
afforded, however, a VA audiology examination.  In this 
regard, the Board notes that under 5103A(d), the VCAA 
requires that VA afford the claimant an examination when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

Under these facts, there is no competent evidence of current 
right ear hearing loss.  The veteran has reported that he was 
exposed to acoustic trauma in service; however, there is no 
indication in his service medical records or personnel 
records of such exposure or experiences that suggest exposure 
to acoustic trauma.  The November 1945 discharge examination 
shows completely normal hearing.  Findings and 
recommendations included in the report from that examination 
indicate no requirements for hospitalization or treatment.  
Equally so, the separation examination report dated in July 
1957 is silent for any evidence of hearing loss.  Hearing 
tests were normal at that time.  Although there is evidence 
of hearing loss in a branch transfer examination in November 
1976, but no indication that such hearing loss was due to 
service.  The veteran was not on active duty for training 
since July 1975.  Moreover, the veteran is not competent to 
express an opinion as to the medical cause of his current 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Thus, there is no evidence of record to substantiate hearing 
loss incurred during service or any evidence of current right 
ear hearing loss.  Because there is nothing to indicate a 
current disability related to the veteran's period of 
service, the Board concludes that an examination is not 
necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  For the reasons set forth above, and given the facts 
of this case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

Service connection for hearing loss has requirements other 
than those indicated above.  See 38 C.F.R. § 3.385 (2004).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Under VA law, service connection may only be granted 
for impaired hearing when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
reaches a level of 40 decibels or greater.  Also, impaired 
hearing will be considered a disability if the pure tone 
threshold for at least three of the frequencies 500, 1000, 
2000, 3000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).

Active service includes active duty and active duty for 
training during which the individual concerned was disabled 
or died from disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training during 
which an injury was incurred or aggravated in line of duty.  
38 C.F.R. § 3.6(a) (2004).  Active duty means full-time duty, 
in the Armed Forces, other than active duty for training.  
38 C.F.R. § 3.6(b)(1).  Active duty for training means full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c).  

Right ear hearing loss

Service medical records reveal no complaints of or 
indications of hearing loss.  The July 1957 separation 
examination report showed normal hearing.  

A private audiogram was conducted in August 1994.  No results 
were provided that could be interpreted under VA standards 
for rating criteria.  Audiometric findings would be necessary 
to establish the presence of hearing loss or hearing loss 
disability under 38 C.F.R. § 3.385.  

Reports provided by George D. Lyle, M.D., dated in July and 
August 1998 showed that the veteran presented for an 
evaluation for sensations of feeling stopped up in both of 
his ears.  Noted is that he had decreased hearing.  The 
veteran related that he had recently returned from a trip to 
Ireland and caught an upper respiratory tract infection on 
the flight back that caused his ears to back up.  The 
physician reported that the ear examination did show 
retraction of the drums, but without fluid collection.  The 
nasal examination showed slight turbinate hypertrophy without 
infection.  The oral cavity was normal.  The posterior 
pharynx was clear.  The neck showed no masses or adenopathy 
and the sinuses were nontender.  Dr. Lyle reported that the 
veteran had eustachian tube dysfunction.

In a follow-up in August 1998 for his eustachian tube 
dysfunction, the veteran complained of occasional post-nasal 
drainage.  Examination showed the resolution of the negative 
pressure and normal drums otherwise.  The physician reported 
possible allergic rhinitis.  

Private medical outpatient records dated from May 2000 to 
September 2001 are silent for any treatment for hearing loss.  
The veteran has contended that when he was aboard the USS 
Wasp, he had an ear infection of unknown source and was 
tended to in sick bay after going ashore.  He reported that 
the infection caused his ears to plug up, which caused severe 
pain, and the doctor speculated that he had a fungus based 
infection.  

The veteran is competent only to report factual matters, but 
is not competent to provide a medical opinion as to a 
diagnosis or the etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 494, 496.  He has not provided any 
evidence of the skills or training to render a competent 
medical opinion.  In this case, his service records, 
including his Reserve records are associated with the claims 
folder and there are no service records to support that he 
was aboard the USS Wasp and that he was seen in sick bay for 
problems associated with his ears.  Moreover, there are no 
service records to support that he complained of or 
experienced any acoustic trauma that impaired his hearing.  
Again, the July 1957 separation examination is silent for any 
evidence of hearing loss.  

Moreover, there are no medical records within the presumptive 
period that reveal evidence of disability manifested by 
hearing loss.  As noted above, where hearing loss becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service, service connection may be 
allowed on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, there is no evidence of current disability 
associated with right ear hearing loss.  The first medical 
record following service that addressed hearing impairment 
appears in the August 1994 private audiogram.  Other records 
after service reveal treatment for symptoms associated with 
an ear infection, but do not provide any competent evidence 
of current hearing loss linked to the veteran's period of 
service.  This matter was remanded for development in 
September 2003, to include the scheduling of a VA audiology 
examination, if deemed necessary based on the evidence 
obtained.  It was determined that based on the evidence of 
record, there was no basis for a hearing examination.  

The lack of a current disability associated with service 
necessarily means that the veteran's claim of service 
connection for right ear hearing loss is denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144.  There is no 
basis for reasonable doubt in this case, therefore, the 
veteran's service connection claim is denied.  38 U.S.C.A. 
§ 5107.  

Right knee injury

The veteran alleges that he was in a combat mission in 1944 
when his plane crashed and he injured his right knee.  There 
is no evidence of record to support that the veteran was 
involved in combat.  The veteran's DD Form 214 shows that he 
earned the Army of Occupation Medal in Germany, but no awards 
due to combat are noted.  One record shows that the veteran 
participated in action against the enemy at the Marianas 
Operation, Saipan, Palau, Yap, Ulithi, Marcus, Wake, Guam, 
Rota, Philippines, and Japan.  It is noted, however, that no 
wounds were incurred as a result of that involvement.  
Moreover, the veteran has not contended that he incurred 
injury to his right knee during any periods of time in which 
he was in these noted locations.  No other service records 
support that he served in combat.  

Further, although the separation examination report dated in 
July 1957 indicates a concussion was incurred in 1944 for 
which the veteran was hospitalized, there is no indication or 
complaints regarding any injury to the right knee at that 
time.  There is no evidence in any of the service medical 
records of an injury to the right knee at that time, or at 
any other time during service.  Also, the veteran's Reserve 
records are silent for any evidence of an injury involving 
the right knee during his period of active duty for training.  
According to the Statement of Service, the veteran last 
served on active duty for training in July 1975.  

In a private medical report dated in February 1995 from the 
Winterhaven Orthopedic and Sports Medical Clinic, it is noted 
that the veteran was involved in a motor vehicle accident in 
January 1995 and complained of symptoms associated with the 
right knee.  He was shown to have tenderness limited to the 
right knee associated with low grade swelling, crepitation, 
and stiffness associated with swelling.  He had nearly full 
extension to approximately 125 degrees of flexion.  Some 
irregularities of the articular surface of the patella 
inferiorly with erosion and small loose bodies were noted; 
but the knee was otherwise normal.  

In the VA examination report dated in September 1998, the 
veteran's right knee was swollen consistent with arthritis 
and prominent crepitus.  

Florida Orthopedic Institute records dated in April 2000 
reflect the veteran's complaints associated with the right 
knee.  He complained of ongoing pain for a number of years.  
The veteran reported that he was a hospital administrator for 
the prior 25 years and that numerous doctors had seen him on 
several occasions.  He complained of progressive pain that 
affected his walking and caused deformity.  The diagnosis was 
severe degenerative joint disease, right knee.  

In private medical records dated in May 2001 for treatment by 
Raul B. Tallo, M.D., the veteran was seen for arthritis of 
the right knee.  In a rheumatology follow up, it is noted 
that the veteran was seen for a third dose of Synvisc 
injection to the right knee.  In the examination report, it 
is noted that the veteran reported an onset of symptoms of 
the right knee in the 1980s.  X-ray studies showed moderate 
osteoarthritis of the right knee.  

In light of the above, the veteran's claim of service 
connection for a right knee injury must be denied.  The 
service medical records are silent for any complaints of or 
indications of any treatment for a right knee injury.  
Medical records after service do not show any disability 
associated with the right knee until the reports of a motor 
vehicle accident in 1995.  Moreover, in reports for treatment 
of arthritis of the right knee, there is no mention of a 
correlation between right knee symptoms and any incident 
during service.  In recitations of the veteran's past medical 
history, as noted herein, he dates the onset of his symptoms 
as sometime in the 1980s.  Furthermore, there is no competent 
evidence of record to link any residual right knee disability 
to service.  Medical findings of impairment attributable to 
the right knee appear in records associated with and 
following his 1995 vehicle accident.  
Despite the veteran's allegations that he incurred an injury 
to the right knee when he was involved in a plane crash while 
on a combat mission, the veteran is competent to provide an 
opinion as to factual matters, such as whether a particular 
injury occurred.  Nonetheless, in this case, there is no 
evidence to substantiate his statements to this effect.  The 
service records are silent as to any incident in service that 
resulted in chronic disability of the right knee.  The 
veteran is not competent, however, to provide opinions as to 
those matters that require medical knowledge, such as 
diagnoses or questions of etiology, such as in this case.  
Such opinions must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492.  

After reviewing the totality of the evidence of record, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for a right knee 
injury.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  See 38 U.S.C.A. 
§ 5107(b).  

ORDER

Service connection for right ear hearing loss is denied.  

Service connection for a right knee injury is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


